

117 S1206 IS: PUA Eligibility Clarification Act of 2021
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1206IN THE SENATE OF THE UNITED STATESApril 19, 2021Mr. Thune (for himself, Mr. Crapo, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo limit the authority of the Secretary of Labor to modify the pandemic unemployment assistance program, and for other purposes. 1.Short titleThis Act may be cited as the PUA Eligibility Clarification Act of 2021.2.Pandemic unemployment assistance(a)AmendmentsSection 2102(a)(3) of the CARES Act (15 U.S.C. 9021(a)(3)) is amended—(1)in subparagraph (A)(ii)(I)—(A)in item (ii), by adding or at the end; and(B)by striking item (kk); and(2)in subparagraph (B)(ii), by striking through (kk) and inserting through (jj). (b)Repeal of guidance(1)In generalThe Secretary of Labor shall rescind the guidance entitled, Expanded Eligibility Provisions for the Pandemic Unemployment Assistance (PUA) Program, issued on February 25, 2021. (2)Repayment not required(A)In generalExcept as provided in subparagraph (B), in the case of an individual who received pandemic unemployment assistance amounts pursuant to the guidance described in paragraph (1) before the date of enactment of this Act, the individual shall not be required to repay the amounts. (B)ExceptionSubparagraph (A) shall not apply to any individual who, as of the date of enactment of this Act, was approved to receive compensation amounts pursuant to the guidance described in paragraph (1)(A) but had not yet received the amounts. 